
	
		I
		112th CONGRESS
		2d Session
		H. R. 6380
		IN THE HOUSE OF REPRESENTATIVES
		
			September 12, 2012
			Mr. Gibson (for
			 himself and Mr. Welch) introduced the
			 following bill; which was referred to the Committee on Transportation and
			 Infrastructure
		
		A BILL
		To temporarily relieve cost-sharing requirements for Army
		  Corps of Engineers watershed mitigation projects and flood damage reduction
		  projects for counties adversely impacted by Hurricane Irene or Tropical Storm
		  Lee, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Hurricane Irene and Tropical Storm Lee Community Recovery
			 Assistance Act of 2012.
		2.FindingsCongress finds the following:
			(1)The devastation that Hurricane Irene and
			 Tropical Storm Lee brought to many communities was catastrophic. In addition to
			 the damage sustained from the storms themselves, subsequent flooding destroyed
			 towns, wiped out roads and bridges, and caused thousands of Americans to lose
			 their homes, businesses, farms, and personal possessions. Given the fiscal
			 challenges facing these communities, the task of repairing and rebuilding has
			 been significant. Difficult economic times have created very real challenges
			 and obstacles for local and State governments to overcome.
			(2)Members of Congress recognized this
			 devastation and organized a bipartisan coalition of 30 Members whose districts
			 were impacted by Hurricane Irene or Tropical Storm Lee. The coalition has
			 worked diligently to ensure that the Federal Emergency Management Agency has
			 the resources it needs to support the recovery efforts. As the recovery efforts
			 move forward, it is equally important to conduct studies on what can be done to
			 mitigate disasters of this scale in the future, and the Corps of Engineers is
			 leading the work associated with these studies.
			(3)As the Nation continues to recover from
			 Hurricane Irene and Tropical Storm Lee, some communities are financially
			 incapable of making payments immediately to meet cost-sharing requirements for
			 watershed mitigation projects and flood damage reduction projects. Given the
			 fiscal circumstances and the critical need for recovery efforts, it is
			 necessary to provide temporary relief of these cost-sharing requirements, so
			 that ongoing studies can be concluded and mitigation efforts can be
			 implemented. Providing such relief could result in long-term future
			 savings.
			3.Temporary relief
			 of cost-sharing requirements for certain counties adversely impacted by
			 Hurricane Irene or Tropical Storm Lee
			(a)Payment of
			 non-Federal contributionsUpon the request of a State or local
			 government, the Secretary of the Army shall allow a non-Federal interest to
			 make payment of any non-Federal contribution associated with a qualifying
			 watershed mitigation project (including treatment and distributions components)
			 or a qualifying flood damage reduction project over a 30-year period in
			 accordance with section 103(k) of the Water Resources Development Act of 1986
			 (33 U.S.C. 2213(k)).
			(b)DefinitionsIn this section, the following definitions
			 apply:
				(1)Disaster
			 countyThe term disaster county means—
					(A)a county included
			 in the geographical area covered by a qualifying natural disaster declaration;
			 and
					(B)each county
			 contiguous to a county described in subparagraph (A).
					(2)Qualifying
			 natural disaster declarationThe term qualifying natural
			 disaster declaration means a major disaster or emergency declared by the
			 President under the Robert T. Stafford Disaster Relief and Emergency Assistance
			 Act (42 U.S.C. 5121 et seq.) in 2011 due to damaging weather and other
			 conditions relating to Hurricane Irene or Tropical Storm Lee.
				(3)Qualifying flood
			 damage reduction projectThe term qualifying flood damage
			 reduction project means a flood damage reduction project carried out by
			 the Corps of Engineers for a disaster county.
				(4)Qualifying
			 watershed mitigation projectThe term qualifying watershed
			 mitigation project means a project or study carried out by the Corps of
			 Engineers with respect to a watershed located in whole or in part in a disaster
			 county for one or more of the following purposes:
					(A)To reduce the
			 impacts of flooding in the watershed, including through ecosystem
			 restoration.
					(B)To enhance rivers
			 in the watershed with respect to use as transportation corridors.
					(C)To improve water
			 quality throughout the watershed.
					(D)To increase
			 economic opportunities in the watershed.
					(E)To utilize new
			 technologies and innovative approaches to benefit the watershed.
					(F)To develop and
			 implement a long-term resource monitoring program for the watershed.
					
